Case 3:14-cr-30141-SMY Document 157 Filed 05/06/21 Page 1 of 3 Page ID #547




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                        )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 14-cr-30141-SMY
                                                  )
 GREGORY GILMER, JR.,                             )
                                                  )
                         Defendant.               )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Defendant Gregory Gilmer, Jr. was released to supervision in July 2019. A Petition to

Revoke Defendant’s supervised release was filed on October 8, 2020 (Doc. 124) and a warrant for

his arrest was issued the same day (Doc. 126). The warrant was executed on March 1, 2021 and

Defendant was detained (Docs. 126, 133). On March 25, 2021, the Federal Public Defender was

appointed to represent Defendant (Doc. 143); Assistant Federal Public Defender Kim C. Freter

entered an appearance of Defendant’s behalf on March 29, 2021 (Doc. 146). Now before the Court

is Defendant’s Motion for Self-Representation (Doc. 152). The Court conducted a hearing on the

motion on May 4, 2021.

       There is no constitutional right to counsel in a revocation proceeding when the defendant

admits violating the conditions of his supervision and does not challenge the appropriateness of

revocation. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91, 93 S.Ct. 1756, 36 L.Ed.2d 656

(1973); United States v. Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); United States v.

Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). However, when as here, the defendant contests

the alleged violations and the appropriateness of the Petition, he has a right to counsel which may

be voluntarily waived.


                                            Page 1 of 3
Case 3:14-cr-30141-SMY Document 157 Filed 05/06/21 Page 2 of 3 Page ID #548




       The Sixth Amendment to the United States Constitution provides a defendant the right to

conduct his own defense. Faretta v. California, 422 U.S. 806 (1975). Faced with a defendant

insistent upon self-representation, a district court should make an inquiry to satisfy itself that the

defendant is indeed competent to represent himself. See id. at 835-36; United States v. Berry, 565

F.3d 385, 386-87 (7th Cir. 2009). In order to proceed pro se, a defendant must demonstrate a

knowing and intelligent waiver of his right to counsel. See United States v. Clark, 774 F.3d 1108,

1112 (7th Cir. 2014). A valid waiver must also be voluntary and unequivocal. Id.

       Factors to be considered include: a defendant's education or sophistication, the complex or

easily grasped nature of the charge(s), and the stage of the proceeding. Iowa v. Tovar, 541 U.S.

77, 88 (2004).     A proper colloquy should also include a discussion of the defendant’s

understanding of the charges and potential penalties, his exposure to prior criminal proceedings,

and his understanding of the technical aspects of trial practice. See U.S. v. Cooper, 591 F.3d 582,

587 (7th Cir. 2010). The Court engaged in such a colloquy with Defendant on the record on May

4, 2021.

       Defendant completed high school and states that he has an Associate Degree. He can read,

write, and understand the English language. While he acknowledges that he is unfamiliar with the

Federal Rules of Evidence, Federal Rules of Criminal Procedure, or relevant case law, he believes

he can represent himself in this matter. Defendant has never represented himself in a criminal

proceeding.

       The Court advised Defendant of the possible penalties if he is found guilty of violating his

terms and conditions of supervised release; that there are technical rules of evidence and procedure

with which he will be obligated to comply; and that he will not be given special consideration




                                             Page 2 of 3
Case 3:14-cr-30141-SMY Document 157 Filed 05/06/21 Page 3 of 3 Page ID #549




because of his lack of legal training or legal experience. In the face of these cautionary notes,

Defendant advised that he still desires to proceed pro se.

       After conducting the requisite colloquy, the Court finds that Defendant understands the

implications and dangers of self-representation.      The Court further finds that Defendant is

knowingly and intelligently electing to proceed pro se even after being cautioned against that

decision. The Defendant's decision is also voluntary and unequivocal. Accordingly, Motion for

Self-Representation (Doc. 152) is GRANTED.

                            Motion for Reconsideration (Doc. 155)

       Defendant seeks reconsideration of the Court’s Order (Doc. 151) striking the pro se

motions filed at Docs. 148 and 150. In light of the fact Defendant is now pro se, the Clerk of Court

is DIRECTED to reinstate the motions on the record; the Court will issue a ruling on the motions

forthwith.

       IT IS SO ORDERED.

       DATED: May 6, 2021

                                                                     2021.05.06
                                                                     11:17:45 -05'00'

                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 3 of 3
